                                          Case 3:20-cv-01580-WHO Document 9 Filed 01/27/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     TERRANCE BROWNLEE,                              Case No. 20-cv-01580-WHO (PR)

                                   8
                                                       Plaintiff,
                                                                                         ORDER OF DISMISSAL
                                   9
                                                 v.
                                                                                         Dkt. No. 3
                                  10     B. OMOSALE, et al.,

                                  11
                                                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                        INTRODUCTION
                                  14          Plaintiff Terrence Brownlee is barred from bringing this action in forma pauperis
                                  15   because he has filed at least three federal actions that were dismissed as frivolous,
                                  16   malicious, or on grounds that they failed to state a claim for relief. He was ordered to
                                  17   show cause why pauper status should not be barred, but he has not shown any reason the
                                  18   suit should not be dismissed. Accordingly, this federal civil rights action is DISMISSED
                                  19   without prejudice to Brownlee bringing his claims in a new paid complaint.
                                  20                                         BACKGROUND
                                  21          Brownlee, a state prisoner and frequent litigant in federal court, filed this federal
                                  22   civil rights action under 42 U.S.C. § 1983 along with a motion to proceed in forma
                                  23   pauperis (IFP) under 28 U.S.C. § 1915. He was ordered to show cause why the action
                                  24   should not be dismissed under 28 U.S.C. § 1915(g), which provides that a prisoner may
                                  25   not bring a civil action IFP “if the prisoner has, on 3 or more prior occasions, while
                                  26   incarcerated or detained in any facility, brought an action or appeal in a court of the United
                                  27   States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a
                                  28   claim upon which relief may be granted, unless the prisoner is under imminent danger of
                                          Case 3:20-cv-01580-WHO Document 9 Filed 01/27/21 Page 2 of 3




                                   1   serious physical injury.” (Dkt. No. 6.) The Order identified three prior federal court
                                   2   actions (“strikes”) that appeared to count under section 1915(g) and allowed plaintiff an
                                   3   opportunity to respond, as required by Andrews v. King, 398 F.3d 1113 (9th Cir. 2005).
                                   4   The Order also informed Brownlee he could avoid dismissal by paying the filing fee by the
                                   5   deadline.
                                   6          The strikes identified were:
                                   7          (1) Brownlee v. Hoffman, No. 2:00-cv-02666-LKK-JFM (E.D. Cal. Aug. 7, 2001)
                                   8   (suit dismissed upon the recommendation of a magistrate judge for failure to state a claim
                                   9   on which relief can be granted);
                                  10          (2) Brownlee v. Smith, No. 2:03-cv-00746-DFL-DAD (E.D. Cal. Jun. 17, 2003)
                                  11   (suit dismissed upon the recommendation of a magistrate judge for failure to state a claim
                                  12   on which relief can be granted);
Northern District of California
 United States District Court




                                  13          (3) Brownlee v. Armoskus, 2:07-cv-02040-KJD-PAL (E.D. Cal. Jan. 26, 2011) (suit
                                  14   dismissed upon the recommendation of a magistrate judge for failure to state a claim on
                                  15   which relief can be granted).
                                  16          The Ninth Circuit regards these three suits as strikes. In an appeal from a judgment
                                  17   issued by the undersigned, the Ninth Circuit ordered Brownlee to show cause why the
                                  18   above suits should not bar him from proceeding IFP. The federal appellate court found
                                  19   Brownlee’s response to the Order to Show Cause insufficient, revoked his IFP status, and
                                  20   ordered him to pay the full filing fee. When Brownlee failed to pay the fee, the Ninth
                                  21   Circuit dismissed the appeal for failure to prosecute. Brownlee v. Lam, No. 18-16923 (9th
                                  22   Cir. Sept. 10, 2019).
                                  23                                         DISCUSSION
                                  24          In his response to the Order to Show Cause, Brownlee alleges that on July 20, 2020,
                                  25   he was subjected to mistreatment at the hands of unidentified persons. (Dkt. No. 7.)
                                  26   Because of this incident, he contends, he qualifies under the imminent danger exception to
                                  27   § 1915(g).
                                  28
                                                                                    2
                                           Case 3:20-cv-01580-WHO Document 9 Filed 01/27/21 Page 3 of 3




                                   1           This is an insufficient showing. The exception under section 1915(g) applies if the
                                   2   complaint makes a plausible allegation that the prisoner faced “imminent danger of serious
                                   3   physical injury” at the time of filing. 28 U.S.C. § 1915(g); Andrews v. Cervantes, 493
                                   4   F.3d 1047, 1055 (9th Cir. 2007). For the exception to apply, the Court must look to the
                                   5   conditions the “prisoner faced at the time the complaint was filed, not at some earlier or
                                   6   later time.” Andrews, 493 F.3d at 1053, 1056 (requiring that prisoner allege “an ongoing
                                   7   danger” to satisfy the imminency requirement).
                                   8           Here, the complaint was filed in March 2020 and the alleged attack occurred
                                   9   months later, in July. Therefore, Brownlee has not shown he was in imminent danger of
                                  10   serious physical injury at the time of filing.
                                  11           Brownlee therefore has not shown any reason that the restrictions of section 1915(g)
                                  12   should not be imposed. He has failed to (i) pay the filing fee; (ii) show that any of the
Northern District of California
 United States District Court




                                  13   strikes do not qualify under section 1915(g); (iii) show that he qualifies for the imminent
                                  14   danger exception; or (iv) otherwise show cause why this action should not be dismissed.
                                  15           Accordingly, Brownlee’s IFP application is DENIED. (Dkt. No. 3.) This civil
                                  16   rights action is DISMISSED without prejudice to Brownlee bringing his claims in a new
                                  17   paid complaint.
                                  18                                          CONCLUSION
                                  19           This action is DISMISSED without prejudice and the IFP motion is DENIED. The
                                  20   Clerk shall terminate all pending motions, enter judgment in favor of defendants, and close
                                  21   the file.
                                  22           IT IS SO ORDERED.
                                  23        Dated: January 27, 2021
                                                                                            _________________________
                                  24
                                                                                            WILLIAM H. ORRICK
                                  25                                                        United States District Judge
                                  26
                                  27

                                  28
                                                                                        3
